Title: From John Adams to James Warren, 24 July 1776
From: Adams, John
To: Warren, James


     
      My dear Sir
      Philadelphia July 24. 1776
     
     Yours of the 10th. instant, came by Yesterdays Post. This I Suppose will find you, at Boston, growing well of the Small Pox. This Dis­temper is the King of Terrors to America this Year. We shall Suffer as much by it, as We did last, Year by the Scarcity of Powder. And therefore I could wish, that the whole People was innoculated. It gives me great Pleasure to learn, that Such Numbers have removed to Boston, for the Sake of going through it, and that Innoculation is permitted in every Town. The plentifull Use of Mercury is a Discouragement to many: But you will see by a Letter from Dr Rush which I lately inclosed to my Partner, that Mercury is by him wholly laid aside. He practices with as much success and Reputation as any Man.
     I am much grieved and a little vexed at your Refusal of a Seat on a certain Bench. Is another appointed? Who is it?
     Before now you have the Result of our Proceedings the Beginning of this Month. A Confederation will follow very Soon, and other mighty matters.
     Our Force is not Sufficient at New York. Have Suffered much Pain, in looking over the Returns, to see no Massachusetts Militia at N. York. Send them along, for the Lands sake. Let Us drubb Howe, and then We shall do very well. Much depends upon that. I am not much concerned, about Burgoine. He will not get over the Lakes this Year. If he does he will be worse off.
     I rejoice at the Spread of the Small Pox, on another Account. Having had the Small Pox, was the Merit, which originally, recommended me to this lofty Station. This Merit is now likely to be common enough, and I shall Stand a Chance to be relieved. Let some others come here, and see the Beauties and Sublimities of a Continental Congress. I will Stay no longer. A Ride to Philadelphia, after the Small Pox, will contribute, prodigiously to the Restoration of your Health. I am &c.
    